DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
This Office action Non-Final.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 11/26/2019 has been considered by the Examiner and made of record in the application file.
Allowable Subject Matter
Claims 6, 13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
If amended in their respective independent claims including all of the limitations of the base claim and any intervening claims, the prior arts of record alone or in combination would fail to make the independent claims obvious.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1, 8 and 15 recites the broad recitation “receiving a selection of at least one of the plurality of relational models” (see 2nd to last limitation), and the claim also recites “generating a combined dataset model from the plurality of data sources using the user selection input by associating the plurality of data sources according to the user selection input,” (see last limitation) which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  It is unclear from the claim how selecting one relational model results in a combined dataset model, the Examiner’s understanding is that in order to end up with such a combined set, at most two selections were made not just one.  Additional clarification is required.
With respect to claims 2-7, 9-13 and 16-20 they are also rejected for being dependents of claims 1, 8 and 15, respectively.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 8, 10-12, 14, 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. (US 2016/0171090 A1) hereinafter “Schwartz”, further in view of Diament et al. (US 2014/0195950 A1) hereinafter “Diament”.
With respect to claims 1, 8 and 15, the Schwartz reference teaches a method, system and computer program product [see Abstract, disclosing systems and methods are presented herein which utilize a database storing for each of a plurality of objects, object-keyword relationship information directly or indirectly relating the object to one or more keywords in order to determine, for at least a first keyword in the database, one or more related keywords], the method, system and computer program product comprising:
a processor; and a memory comprising instructions which, when executed on the processor, performs an operation [see ¶0005, disclosing a processor in communication with the non-transient storage medium, the processor configured to execute instructions], the operation comprising:
generating a keyword model for a plurality of data sources comprising a plurality of weighted keywords sorted according to a weighted score of each of the plurality of weighted keywords [see ¶0014, disclosing entity-keyword relationship information may include a weighting factor for each entity-keyword relationship, wherein the ranking of the set of entities related to the at least a first keyword is based at least in part on the weighting factors];
providing a visual representation of the keyword model to a user [see ¶0197, disclosing linkages 119a between nodes 119b are scaled proportionately to the number of shared projects (publications, grants, etc.) between the respective entities. In the keyword section, a keyword cloud 112 interface is depicted; The keyword cloud 112 interface provides keywords related to the entities displayed in the network diagram in the context of the initial keyword input; Keyword sizes in the cloud 112 are scaled relative to their degree of relevance, e.g., to the entity network in the entity graph interface; In the publications section, a related projects interface is depicted];
receiving a user query identifying keywords [see ¶0201, disclosing FIGS. 5 and 6 depict top and bottom portions of a screenshot illustrating exemplary analytics features for a query in the search field 100 which may be selected, e.g., by clicking the "analytics" button to the right of the search field] and data sources of interest to the user [also, see ¶0202, disclosing FIG. 7 depicts a screenshot of an exemplary entity profile interface which may be accessed, e.g., by typing in an entity's name into the search interface 100 or by selected a node from within the network diagram of an entity graph interface];
generating a plurality of relational models for the plurality of data sources using the plurality of weighted keywords and the user query [see ¶0197, disclosing an exemplary entity results interface generated based on a query using the keyword "phosphorylation" in the search field 100. In the links sections 110, an entity graph interface 108 is depicted. Entity names 119 are associated with nodes 119b that are scaled proportionately to the importance of the searched keyword for that entity, and are color coded according to the entities' group membership (e.g., department at the University). Linkages 119a between nodes 119b are scaled proportionately to the number of shared projects (publications, grants, etc.) between the respective entities. In the keyword section, a keyword cloud 112 interface is depicted. The keyword cloud 112 interface provides keywords related to the entities displayed in the network diagram in the context of the initial keyword input. Keyword sizes in the cloud 112 are scaled relative to their degree of relevance, e.g., to the entity network in the entity graph interface. In the publications section, a related projects interface is depicted]; and
providing the plurality of relational models to the user [see ¶0197, disclosing FIG. 2 depicts a screenshot of an exemplary entity results interface generated based on a query using the keyword "phosphorylation" in the search field 100]; and
receiving a user selection input comprising a selection of at least one of the plurality of relational models [see ¶200, disclosing selecting an entity's node 120 in the entity graph interface filters the word cloud in keyword cloud 112 interface and the publication list in the project results interface 114, accordingly].
Schwartz teaches the method, system and computer program product, as referenced above.

However, Diament teaches generating a combined dataset model from the plurality of data sources using the user selection input by associating the plurality of data sources according to the user selection input [see ¶0035, disclosing the algorithm that defines how the attributes of the connected tag clouds should be combined in the STTC can be fixed or defined/configured by a user. In one aspect, a shared-tag tag cloud may be displayed as follows. Assuming there are n data sets, and n connected tag clouds derived from them, then for each tag, up to n+1 values may be displayed for each attribute in the STTC: one for the value of that attribute in each connected tag cloud, and one for the aggregate/shared value. For instance, assuming there are n sets of values of dimension D, and thus potentially n groups (Gs), for each tag, n+1 numbers or values may be displayed with the shared-tag tag cloud: one number for the importance of that term in resources relevant to each G (i.e., relevant to each value of D), and one for the number of shared usages].
It would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to modify the interface of Schwartz with the graphical user interface (GUI) as taught by Diament.  Doing so would have enhanced Schwartz to manipulate connected tag clouds, as well as, visually represent a tag’s importance relative to one or more of resources associated with the given group in the tag cloud [Diament, see Abstract
With to claims 3, 10 and 17, the combination of Schwartz and Diament teaches the method, system and computer program product of claims 1, 8 and 15, as referenced above.  The combination further teaches wherein providing the keyword model to the user comprises at least one of:
rendering the keyword model as a word cloud to the user, wherein the word cloud comprises the plurality of weighted keyword, wherein the word cloud comprises a visual distinction between the plurality of weighted keywords based on relative assigned scores of the plurality of weighted keywords; and
rendering the keyword model as a sorted list to the user, wherein the sorted listed comprises the plurality of weighted keyword sorted according to the relative assigned scores; and
wherein receiving the user query comprises at least one of: receiving a word cloud selection from the user via the word cloud;
receiving a sorted list selection from the user via the sorted list; and
receiving a user query string input.
[Schwartz, see ¶0014, 0197 and 0200-0202, as discussed above, as understood by the Examiner at least one of the limitations are met].
With to claims 4, 11 and 18, the combination of Schwartz and Diament teaches the method, system and computer program product of claims 1, 8 and 15, as referenced above.  The combination further comprises:
determining a set of related keywords from the user query [Schwartz, see ¶0201, disclosing FIGS. 5 and 6 depict top and bottom portions of a screenshot illustrating exemplary analytics features for a query in the search field 100 which may be selected, e.g., by clicking the "analytics" button to the right of the search field];
identifying a subset of data sources associated with the set of related keywords from the plurality of data sources [Schwartz, see ¶0197, disclosing an exemplary entity results interface generated based on a query using the keyword "phosphorylation" in the search field 100. In the links sections 110, an entity graph interface 108 is depicted. Entity names 119 are associated with nodes 119b that are scaled proportionately to the importance of the searched keyword for that entity, and are color coded according to the entities' group membership (e.g., department at the University). Linkages 119a between nodes 119b are scaled proportionately to the number of shared projects (publications, grants, etc.) between the respective entities. In the keyword section, a keyword cloud 112 interface is depicted. The keyword cloud 112 interface provides keywords related to the entities displayed in the network diagram in the context of the initial keyword input. Keyword sizes in the cloud 112 are scaled relative to their degree of relevance, e.g., to the entity network in the entity graph interface. In the publications section, a related projects interface is depicted]; and
generating the plurality of relational models between data sources in the subset of data sources based on the set of related keywords and the plurality of weighted keywords [see ¶0197, disclosing an exemplary entity results interface generated based on a query using the keyword "phosphorylation" in the search field 100. In the links sections 110, an entity graph interface 108 is depicted. Entity names 119 are associated with nodes 119b that are scaled proportionately to the importance of the searched keyword for that entity, and are color coded according to the entities' group membership (e.g., department at the University). Linkages 119a between nodes 119b are scaled proportionately to the number of shared projects (publications, grants, etc.) between the respective entities. In the keyword section, a keyword cloud 112 interface is depicted. The keyword cloud 112 interface provides keywords related to the entities displayed in the network diagram in the context of the initial keyword input. Keyword sizes in the cloud 112 are scaled relative to their degree of relevance, e.g., to the entity network in the entity graph interface. In the publications section, a related projects interface is depicted].
With to claims 5, 12 and 19, the combination of Schwartz and Diament teaches the method, system and computer program product of claims 4, 11 and 18, as referenced above.  The combination further comprises:
a visual representation of each of data source in the subset of data sources [Schwartz, see ¶0197, disclosing an exemplary entity results interface generated based on a query using the keyword "phosphorylation" in the search field 100. In the links sections 110, an entity graph interface 108 is depicted. Entity names 119 are associated with nodes 119b that are scaled proportionately to the importance of the searched keyword for that entity, and are color coded according to the entities' group membership (e.g., department at the University). Linkages 119a between nodes 119b are scaled proportionately to the number of shared projects (publications, grants, etc.) between the respective entities. In the keyword section, a keyword cloud 112 interface is depicted. The keyword cloud 112 interface provides keywords related to the entities displayed in the network diagram in the context of the initial keyword input. Keyword sizes in the cloud 112 are scaled relative to their degree of relevance, e.g., to the entity network in the entity graph interface. In the publications section, a related projects interface is depicted]; and
rendering a plurality of visual links between the visual representations based on the generated plurality of relational models [Schwartz, see Fig. 2, element 119, noting the links between entities].
With to claims 7 and 14, the combination of Schwartz and Diament teaches the method, system and computer program product of claims 1, 8 and 15, as referenced above.  The combination further comprises:
generating a primary set of relational models based on the plurality of weighted keywords and the user query [Schwartz, see ¶0011, disclosing a step of determining the one or more objects related to the at least a first keyword may include determining a primary set of one or more objects related to the at least a first keyword based on the object-keyword relationship information for the at least a first keyword]; and
generating one or more alternate relational models based on the plurality of weighted keywords and the user query [Schwartz, see ¶0011, disclosing determining a secondary set of additional objects related to the primary set of objects based on the object-object relationship information].


Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz and Diament, further in view of Majko (US 2009/0182727 A1) hereinafter “Majko”.
With to claims 2, 9 and 16, the combination of Schwartz and Diament teaches the method, system and computer program product of claims 1, 8 and 15, as referenced above.  The combination does not teach it comprises:
upon providing the keyword model to the user, receiving a keyword model update from the user;
removing one or more weighted keywords from the plurality of weighted keywords in the keywords model based on the keyword model update; and
updating a weighting method for the removed weighted keywords.
However, Majko teaches is comprises:
upon providing the keyword model to the user, receiving a keyword model update from the user [see ¶0054, disclosing the collaborative website's knowledgebase is continually developing, user assigned words 660 may be frequently added, edited, and/or deleted from a webpage (which affects the score/weight of a word in a tag cloud) it should be understood that a user performing the same search two times in a row may obtain slightly different results];
removing one or more weighted keywords from the plurality of weighted keywords in the keywords model based on the keyword model update [see ¶0054, disclosing the collaborative website's knowledgebase is continually developing, user assigned words 660 may be frequently added, edited, and/or deleted from a webpage (which affects the score/weight of a word in a tag cloud) it should be understood that a user performing the same search two times in a row may obtain slightly different results]; and
ee ¶0054, disclosing the collaborative website's knowledgebase is continually developing, user assigned words 660 may be frequently added, edited, and/or deleted from a webpage (which affects the score/weight of a word in a tag cloud) it should be understood that a user performing the same search two times in a row may obtain slightly different results].
It would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to modify the combination with the tag cloud techniques as taught by Majko.  Doing so would have enhanced the combination by allowing users to add, edit and/or delete words in a tag clouds.
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Breedvelt-Schouten et al. teaches generating word clouds.
Agarwal et al. teaches methods and systems for automatically identifying keywords of very large text datasets.
Karmarkar et al. teaches dynamic context-data tag clouds.
Banda et al. teaches a tag creation system.
Bastide et al. teaches tag management in a tag cloud.
Speer et al. teaches word cloud rotatable through n dimensions view via user interface.
Sweeney et al. teaches creating and manipulating data structures using an interactive graphical interface.
Bellamy et al. teaches creating tag clouds based on user specified arbitrary shape tags.
Hubert teaches scannable cloud.
Beck et al. teaches visualizing multiple texts with merged word clouds.
Conclusions/Points of Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CASANOVA whose telephone number is (571)270-3563.  The examiner can normally be reached on M-F: 9 a.m. to 6 p.m. (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/JORGE A CASANOVA/Primary Examiner, Art Unit 2165